DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-4, and 7-8 are pending. Claims 2 and 5-6 are canceled. Claims 7-8 are new. Claim 1 is amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 1: the cooling supply tube (70) is not shown to be connected to the mixing tube (40); Claim 7: the cooling tube (70) is shown downstream of the cooler (60) therefore it is not possible for the cooler (60) to cool refrigerant from the mixing tube (40) from the cooling supply tube (70); these features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new limitations of claim 1 is new matter and in contradiction with the originally filed disclosure. The supply tube (70) is shown in the drawings to connect to the line with cooler (60) not line (40). The new limitation to claim 1 requires that the cooling supply tube (70) have an end connected to the mixing tube and then following limitation recites a cooler disposed between the precompression unit and the main compression unit and to cool the refrigerant from the mixing tube; the mixing tube is also recited as being connected to the main compression unit. These features as claimed are not disclosed nor appear to be structurally possible. 
These limitations in combination are new matter and not disclosed in the originally filed disclosure making the current recitation a mixture of nondisclosed  hybrid embodiments. 
Claim 7 recites the limitation of “the cooler … configured to cool the refrigerant received from the mixing tube by using the refrigerant introduced through the cooling supply tube.” This is not structurally possible as the cooling tube is downstream of the cooler (60). Further, the specification does not disclose an embodiment for the structural limitations of the claim. 

Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “…a mixing tube connected to one end of the precompression unit and configured to mix the refrigerants discharged from the precompression unit to supply the mixed refrigerant; … a cooling supply tube having one end connected to the mixing tube and the other end connected to the other end of the precompression unit; and a cooler connected and installed between the precompression unit and the main compression unit to cool the mixed refrigerant from the mixing tube, ...” 

It is unclear how the cooling tube has one end connected to the mixing tube when the mixing tube is connected by one end to the precompression unit and the cooler is disposed between the precompression unit and the main compression unit. 
Claim 7 recites: “the cooler … configured to cool the refrigerant received from the mixing tube by using the refrigerant introduced through the cooling supply tube.” This limitation is unclear regarding how refrigerant from the cooling tube is introduced to the mixing tube in order to be cooled by the cooler. 

The above limitation also appear to be in contradiction to the originally filed disclosure. See MPEP 2173.03. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsen (US 2010/0154470A1) in view of Strub (FR 2503279 A). 

Regarding Claim 1: Nilsen teaches a fluid cooling apparatus (title) comprising: a heat exchanger (110) to cool a fluid in multistages (see Figures 4 and 6a); 
an expansion unit (121 and 122) comprising a plurality of expanders (121 and 122) configured to receive refrigerants through a plurality of loops (31 and 41) from the heat exchanger to expand the refrigerants and supply the expanded refrigerants having different temperatures (paragraph [0008], lines 1-8) and pressures to the heat exchanger (110) such that the heat exchanger (110) cools the fluid in multistages (see Figures 4 and 6a); 
a precompression unit (101 and 102) comprising a plurality of precompressors (1010 and 102) configured to receive the refrigerants from the heat exchanger (110) to compress the refrigerants and discharge the compressed refrigerants at the same pressure (paragraph [0053], lines 1-10); 
a mixing tube (65 and 66) connected to one end of the precompression unit (101 and 102) and configured to mix the refrigerants discharged from the precompression unit (101 and 102) to supply the mixed refrigerant (see Figures 4 and 6a); 
a main compression unit (100) connected to the mixing tube (65 and 66) to compress the mixed refrigerant and supply the compressed refrigerant to the heat exchanger (110); and 
a cooler (130 or 131) connected and installed between the precompression unit (101 and 102) and the main compression unit (100) to cool the mixed refrigerant from the mixing tube (66), wherein the expanders (121 and 122) of the expansion unit (121 and 122) and the plurality of precompressors (101 and 102) of the precompression unit (101 and 102) are operatively connected to each other (via shafts).
Nilsen fails to teach a cooling supply tube having one end connected to the mixing tube and the other end connected to the other end of the precompression unit. 
Strub teaches a cooling supply tube (18) having one end connected to a mixing tube (tube 10 in precooler 9) and another end connected to another end of a precompression unit (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cooling supply tube having one end connected to the mixing tube and the other end connected to the other end of the precompression unit to the structure of Nilsen as taught by Strub in order to advantageously provide a cooling tube to send specific amounts of refrigerant to the precompressor (see Strub, page 3).


Regarding Claim 7: Nilsen modified supra teaches wherein the cooler (130 or 131 of Nilsen) is further configured to cool the refrigerant received from the mixing tube (65 and 66 of Nilsen) by using the refrigerant introduced through the cooling supply tube (18 of Strub). 

Regarding Claim 8: Nilsen modified supra teaches wherein the refrigerant introduced through the cooling supply tube (18 of Strub) is from the plurality of precompressors of the precompression unit (101, 102 of Nilsen).   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsen (US 2010/0154470A1) in view of Strub (FR 2503279 A), as applied to claim 1 above, and further in view of Sheng et al. (US 2015/0204603 A1), hereafter referred to as “Sheng.”

Regarding Claim 3: Nilsen modified supra fails to teach wherein the plurality of expanders comprises a first expander, a second expander, and a third expander, which are configured to expand the refrigerants having different temperatures, and the plurality of precompressors comprises a first precompressor coaxially connected to the first expander to compress the refrigerant discharged from the first expander, a second precompressor coaxially connected to the second expander to compress the refrigerant discharged from the second expander, and a third precompressor coaxially connected to the third expander to compress the refrigerant discharged from the third expander. 
Sheng further teaches a plurality of expanders (19, 20, 24) comprises a first expander (24), a second expander (20), and a third expander (19), which are configured to expand refrigerants having different temperatures (paragraph [0039], lines 12-17), and a plurality of precompressors (26, 15, 17) comprises a first precompressor (26) coaxially connected to the first expander (24) to compress the refrigerant discharged from the first expander (24), a second precompressor (15) coaxially connected to the second expander (20) to compress the refrigerant discharged from the second expander (20), and a third precompressor (17) coaxially connected to the third expander (19) to compress the refrigerant discharged from the third expander (19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the plurality of expanders comprises a first expander, a second expander, and a third expander, which are configured to expand the refrigerants having different temperatures, and the plurality of precompressors comprises a first precompressor coaxially connected to the first expander to compress the refrigerant discharged from the first expander, a second precompressor coaxially connected to the second expander to compress the refrigerant discharged from the second expander, and a third precompressor coaxially connected to the third expander to compress the refrigerant discharged from the third expander to the structure of Nilsen modified supra as taught by Sheng in order to advantageously provide more stages of expansions and cold energy for the NGL (see Sheng, paragraph [0043], lines 1-8). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsen (US 2010/0154470A1) in view of Strub (FR 2503279 A), as applied to claim 1 above, and further in view of Hass, Jr. et al. (US 6,220,053 B1), hereafter referred to as “Hass, Jr.”

Regarding Claim 4: Nilsen modified supra fails to teach wherein the main compression unit comprises a plurality of compressors that are connected in series to each other, and the refrigerants supplied to the mixing tube are compressed by sequentially passing through the plurality of compressors. 
Hass, Jr. teaches wherein a main compression unit (2 and 3) comprises a plurality of compressors (2 and 3, Column 2, lines 42-46) that are connected in series to each other (see Figure 1), and the refrigerants supplied to a mixing tube (27, Column 3, lines 21-37) are compressed by sequentially passing through the plurality of compressors (Column 3, lines 62-67 to Column 4, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the main compression unit comprises a plurality of compressors that are connected in series to each other, and the refrigerants supplied to the mixing tube are compressed by sequentially passing through the plurality of compressors to the structure of Nilsen modified supra as taught by Hass, Jr. in order to advantageously provide recycle compression after cooling and improvement in efficiency is achieved (see Hass, Jr., Column 4, lines 21-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunbar (5,768,912).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557. The examiner can normally be reached 10 a.m. - 6 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        




/ERIC S RUPPERT/Primary Examiner, Art Unit 3763